Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 23-46 are currently pending and considered below.

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 34 both recite the limitation "a processor."  However, because claim 34 depends from claim 23, it is unclear if the recitation of “a processor” in claim 34 refers to the same processor or a different processor than claim 23. Claims 23 and 39 have the same issue. 
Additionally, the issues identified above are only exemplary. The claim(s) are narrative in form and replete with indefinite language and antecedent basis errors. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Note the format of the claims in the patent(s) cited. 
Furthermore, each recitation of “at least part of,” such as in claim 26, will be construed as “at least one of.”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Appropriate correction is required. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-46, as best understood, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Claims 23-46 are within the four statutory categories.  

Step 2A of the Alice/Mayo Test - Prong One
Claim 23, which is a representative claim for all claims 23-46, recites: An occupational therapy support device comprising:
a processor that executes instructions to:
receive an input of input data including sleep data that is data regarding sleep of a subject of occupational therapy evaluation and basic data that is data regarding a body of the subject;
input the input data whose input has been received to a trained artificial intelligence to cause the artificial intelligence to compute estimated data of data including activity of daily living data that is data regarding activity of daily living of the subject; and
output the estimated data computed by the artificial intelligence, wherein 
the sleep data includes data that is based on data measured by a sleep sensor and expressed in a numerical value,
the basic data includes data expressed in a numerical value, and
the activity of daily living data includes data that is evaluated stepwise in a numerical value.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because estimating data amounts to managing human behavior/interactions between people and/or following rules or instructions. Any limitations not identified above as part of the method of performing mental processes are deemed “additional elements,” and will be discussed in further detail below.
Independent claims 24 and 43-46 contain nearly identical limitations and are similarly rejected. Dependent claims 25-42 include other limitations, but these only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as claim 1. For example, claims 25-42 merely define a type of data processed by the system and only serve to further limit the abstract idea.

Step 2A of the Alice/Mayo Test - Prong Two
An occupational therapy support device comprising:
a processor that executes instructions to:
receive an input of input data including sleep data that is data regarding sleep of a subject of occupational therapy evaluation and basic data that is data regarding a body of the subject;
input the input data whose input has been received to a trained artificial intelligence to cause the artificial intelligence to compute estimated data of data including activity of daily living data that is data regarding activity of daily living of the subject; and
output the estimated data computed by the artificial intelligence, wherein 
the sleep data includes data that is based on data measured by a sleep sensor and expressed in a numerical value,
the basic data includes data expressed in a numerical value, and
the activity of daily living data includes data that is evaluated stepwise in a numerical value.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below.

Claims 23-46 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “A device,” “a processor that executes instructions” and “a trained artificial intelligence,” which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.04(d).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which have been recognized as well-understood, routine, and conventional activity in particular fields.
the recitation of “A device” U.S. Patent Publication No. 2018/0325385 to Deterding, et. al. disclosing a device (para. 0050); and U.S. Patent Publication No. 2008/0004904 to Tran disclosing a device (para. 0057)
the recitation of “a processor that executes instructions,” see e.g., Intellectual Ventures, LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015), requiring the use of software to tailor information and provide it to the user on a generic computer
the recitation of “a trained artificial intelligence” U.S. Patent Publication No. 2014/0006055 to Seraly, at para. 0014; and U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0025

Dependent claims 25-42 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of dependent Claims 25-42).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, taken individually or as an ordered combination, Claims 23-46 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-46, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0065970 to Bonutti (“Bonutti”) in view of U.S. Patent Publication No. 2015/0019135 to Kacyvenski (“Kacyvenski”) 

Regarding claim 23, Bonutti discloses: 
An occupational therapy support device comprising: (para. [0047]: system 100 is used to monitor physical properties of a user, see para. 0004 and can be used for occupational therapy, see para. 0123)
a processor that executes instructions to: (para. [0051]: the system includes AI system 104, which includes a processor) receive an input of input data including sleep data that is data regarding sleep of a subject of occupational therapy evaluation and basic data that is data regarding a body of the subject; (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
input the input data whose input has been received to a trained artificial intelligence to cause the artificial intelligence to compute estimated data of data including activity of daily living data that is data regarding activity of daily living of the subject; and (para. [0050]: the patient monitor data, including biometric data, cellular data, biologic data, and non-biologic data (which are all types of daily living data), is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors)
output the estimated data computed by the artificial intelligence, wherein (para. [0076]: the rules generated by the AI system 104 are compiled and integrated into global expert system 112, which requires outputting the rules to system 112)
the sleep data includes data that is based on data measured by a sleep sensor, (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
the activity of daily living data includes data that is evaluated stepwise (para. [0063]: the system 100 predicts how patterns change over time (e.g., hourly, daily, monthly, etc.), which is stepwise because it is in a series)
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include data that is expressed in a numerical value (Kacyvenski, para. [0187] displaying sensor data (para. 0182) in numerical form).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include data that is expressed in a numerical value, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).

Regarding claim 24, Bonutti discloses:
An occupational therapy support device comprising: (para. [0047]: system 100 is used to monitor physical properties of a user, see para. 0004 and can be used for occupational therapy, see para. 0123)
a processor that executes instructions to: (para. [0051]: the system includes AI system 104, which includes a processor) receive an input of input data including sleep data that is data regarding sleep of a subject of occupational therapy evaluation and basic data that is data regarding a body of the subject; (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
input the input data whose input has been received to a trained first artificial intelligence to cause the first artificial intelligence to compute estimated data of data including activity of daily living data that is data regarding activity of daily living of the subject; (para. [0050]: the patient monitor data, including biometric data, cellular data, biologic data, and non-biologic data (which are all types of daily living data), is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors)
input the estimated data computed by the first artificial intelligence to a trained second artificial intelligence to cause the second artificial intelligence to compute estimated data of prescription data of occupational therapy for the subject; and (para. [0051]: the system can use “one or more” artificial intelligence techniques, meaning the data inputs would go to all AI techniques that are used and include prescriptions in the form of occupational therapy)
output estimated data of the prescription data computed by the second artificial intelligence, (para. [0076]: the rules generated by the AI system 104 are compiled and integrated into global expert system 112, which requires outputting the rules to system 112)
wherein the prescription data includes data expressing contents to be prescribed for at least one item of movement, massage, stretching, and a bedding condition, (para. [0117]: therapies include using a stretch unit, such as a Joint Active System)
the sleep data includes data that is based on data measured by a sleep sensor, (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
the activity of daily living data includes data that is evaluated stepwise (para. [0063}: the system 100 predicts how patterns change over time (e.g., hourly, daily, monthly, etc.), which is stepwise because it is in a series)
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include data that is expressed in a numerical value (Kacyvenski, para. [0187] displaying sensor data (para. 0182) in numerical form).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include data that is expressed in a numerical value, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).

Regarding claim 25, the combination discloses each of the limitations of claim 24 as discussed above, and further discloses:
wherein the prescription data further includes data expressing a movement instruction for at least one item of activity of daily living included in the activity of daily living data. (Bonutti, para. [0158]: the prescription data includes information on how often the medication should be administered based on the patient’s activity, such as sleep patterns).

Regarding claim 26, the combination discloses each of the limitations of claim 23 as discussed above, and further discloses:
wherein, the sleep data is data of an item regarding sleep and including at least part of respiration, pulse, sleep time, sleep rhythm, the number of turns, the number of body movements, the number of times of going to a bathroom, and time in the bathroom, (Bonutti, para. [0158]: sleep data includes patient’s activity, such as sleep patterns)
the basic data is data of a basic item including at least part of age, sex, height, weight, medical history, and a level of necessary care, and (Bonutti, para. [0054]: age/weight)
the activity of daily living data is data of an item regarding activity of daily living and including at least part of evaluation items defined in Functional Independence Measure. (Bonutti, para. [0064]: comprehension, see para. 0044 of the Present Specification).

Regarding claim 27, the combination discloses each of the limitations of claim 24 as discussed above, and further discloses:
wherein, the sleep data is data of an item regarding sleep and including at least part of respiration, pulse, sleep time, sleep rhythm, the number of turns, the number of body movements, the number of times of going to a bathroom, and time in the bathroom, (Bonutti, para. [0158]: sleep data includes patient’s activity, such as sleep patterns)
the basic data is data of a basic item including at least part of age, sex, height, weight, medical history, and a level of necessary care, and (Bonutti, para. [0054]: age/weight)
the activity of daily living data is data of an item regarding activity of daily living and including at least part of evaluation items defined in Functional Independence Measure. (Bonutti, para. [0064]: comprehension, see para. 0044 of the Present Specification).

Regarding claim 28, the combination discloses each of the limitations of claim 23 as discussed above.
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include wherein the activity of daily living data includes a fall risk which is a possibility of falling. (Kacyvenski, para. [0261]: using sensors to determine the magnitude of the risk of fall).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include fall risk, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).

Regarding claim 29, the combination discloses each of the limitations of claim 24 as discussed above.
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include wherein the activity of daily living data includes a fall risk which is a possibility of falling. (Kacyvenski, para. [0261]: using sensors to determine the magnitude of the risk of fall).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include fall risk, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).

Regarding claim 30, the combination discloses each of the limitations of claim 23 as discussed above, and further discloses:
wherein the input data further includes environment data that is data regarding an environment of the subject during sleep. (Bonutti, para. [0062]: environmental conditions, such as sunlight).

Regarding claim 31, the combination discloses each of the limitations of claim 24 as discussed above, and further discloses:
wherein the input data further includes environment data that is data regarding an environment of the subject during sleep. (Bonutti, para. [0062]: environmental conditions, such as sunlight).

Regarding claim 32, the combination discloses each of the limitations of claim 23 as discussed above, and further discloses:
wherein the input data includes data including the sleep data of the subject and the basic data of the subject at a plurality of time points from a present to a past in association with time data of the plurality of corresponding time points. (Bonutti, para. [0058]: physical properties, including sleep, are monitored and recorded over a period of time, which would correspond to multiple time points).

Regarding claim 33, the combination discloses each of the limitations of claim 24 as discussed above, and further discloses:
wherein the input data includes data including the sleep data of the subject and the basic data of the subject at a plurality of time points from a present to a past in association with time data of the plurality of corresponding time points. (Bonutti, para. [0058]: physical properties, including sleep, are monitored and recorded over a period of time, which would correspond to multiple time points).

Regarding claim 34, the combination discloses each of the limitations of claim 23 as discussed above, and further discloses:
An artificial intelligence training device for an occupational therapy support device, the artificial intelligence training device being for training the artificial intelligence used by the occupational therapy support device according to claim 23, the artificial intelligence training device comprising: (para. [0047]: system 100 is used to monitor physical properties of a user, see para. 0004 and can be used for occupational therapy, see para. 0123)
a processor that executes instructions to: (para. [0051]: the system includes AI system 104, which includes a processor) receive an input of input data including sleep data that is data regarding sleep of a subject of occupational therapy evaluation and basic data that is data regarding a body of the subject; and (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
receive an input of training data that is data including activity of daily living data that is data regarding activity of daily living of the subject, the training data corresponding to the input data; and (para. [0050]: the patient monitor data, including biometric data, cellular data, biologic data, and non-biologic data (which are all types of daily living data), is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors)
train the artificial intelligence so as to estimate the training data from the input data by inputting the input data whose input has been received and the training data whose input has been received to the artificial intelligence, wherein (para. [0149]: the data can be used to train the system)
the sleep data includes data that is based on data measured by a sleep sensor, (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
the activity of daily living data includes data that is evaluated stepwise. (para. [0063}: the system 100 predicts how patterns change over time (e.g., hourly, daily, monthly, etc.), which is stepwise because it is in a series).
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include data that is expressed in a numerical value (Kacyvenski, para. [0187] displaying sensor data (para. 0182) in numerical form).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include data that is expressed in a numerical value, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).

Regarding claim 35, the combination discloses each of the limitations of claim 34 as discussed above, and further discloses:
The artificial intelligence training device for an occupational therapy support device according to claim 34, wherein,
the sleep data is data of an item regarding sleep and including at least part of respiration, pulse, sleep time, sleep rhythm, the number of turns, the number of body movements, the number of times of going to a bathroom, and time in the bathroom, (Bonutti, para. [0158]: sleep data includes patient’s activity, such as sleep patterns)
the basic data is data of a basic item including at least part of age, sex, height, weight, medical history, and a level of necessary care, and (Bonutti, para. [0054]: age/weight)
the activity of daily living data is data of an item regarding activity of daily living including at least part of evaluation items defined in Functional Independence Measure. (Bonutti, para. [0064]: comprehension, see para. 0044 of the Present Specification).

Regarding claim 36, the combination discloses each of the limitations of claim 34 as discussed above.
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include wherein the activity of daily living data includes a fall risk which is a possibility of falling. (Kacyvenski, para. [0261]: using sensors to determine the magnitude of the risk of fall).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include fall risk, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).

Regarding claim 37, the combination discloses each of the limitations of claim 34 as discussed above, and further discloses:
wherein the input data further includes environment data that is data regarding an environment of the subject during sleep. (Bonutti, para. [0062]: environmental conditions, such as sunlight).

Regarding claim 38, the combination discloses each of the limitations of claim 34 as discussed above, and further discloses:
wherein the input data includes data including the sleep data of the subject and the basic data of the subject at a plurality of time points from a present to a past in association with time data of the plurality of corresponding time points. (Bonutti, para. [0058]: physical properties, including sleep, are monitored and recorded over a period of time, which would correspond to multiple time points).

Regarding claim 39, the combination discloses each of the limitations of claim 24 as discussed above, and further discloses:
An artificial intelligence training device for an occupational therapy support device, the artificial intelligence training device being for training the second artificial intelligence used by the occupational therapy support device according to claim 24, the artificial intelligence training device comprising: (para. [0047]: system 100 is used to monitor physical properties of a user, see para. 0004 and can be used for occupational therapy, see para. 0123) a processor that executes instructions to: (para. [0051]: the system includes AI system 104, which includes a processor)
receive an input of input data including activity of daily living data that is data regarding activity of daily living of a subject of occupational therapy evaluation; (para. [0050]: the patient monitor data, including biometric data, cellular data, biologic data, and non-biologic data (which are all types of daily living data), is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors and relates to an occupational therapy patient, see 0123)
receive an input of training data that is prescription data of occupational therapy for the subject, the prescription data corresponding to the input data; and [0051]: the system can use “one or more” artificial intelligence techniques, meaning the data inputs would go to all AI techniques that are used and include prescriptions in the form of occupational therapy)
train an artificial intelligence being the second artificial intelligence so as to estimate the training data from the input data by inputting the input data whose input has been received and the training data whose input has been received to the artificial intelligence, (para. [0050]: the patient monitor data, including biometric data, cellular data, biologic data, and non-biologic data (which are all types of daily living data), is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors)
wherein the prescription data includes data expressing contents to be prescribed, regarding at least one item of movement, massage, stretching, and a bedding condition, and (para. [0117]: therapies include using a stretch unit, such as a Joint Active System)
the activity of daily living data includes data that is evaluated stepwise. (para. [0063}: the system 100 predicts how patterns change over time (e.g., hourly, daily, monthly, etc.), which is stepwise because it is in a series)
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include data that is expressed in a numerical value (Kacyvenski, para. [0187] displaying sensor data (para. 0182) in numerical form).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include data that is expressed in a numerical value, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).

Regarding claim 40, the combination discloses each of the limitations of claim 39 as discussed above, and further discloses:
wherein the activity of daily living data is data of an item regarding activity of daily living and including at least part of evaluation items defined in Functional Independence Measure. (Bonutti, para. [0064]: comprehension, see para. 0044 of the Present Specification).

Regarding claim 41, the combination discloses each of the limitations of claim 39 as discussed above, and further discloses:
wherein the prescription data further includes data expressing a movement instruction for at least one item of activity of daily living included in the activity of daily living data. (Bonutti, para. [0158]: the prescription data includes information on how often the medication should be administered based on the patient’s activity, such as sleep patterns).

Regarding claim 42, the combination discloses each of the limitations of claim 39 as discussed above.
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include wherein the activity of daily living data includes a fall risk which is a possibility of falling. (Kacyvenski, para. [0261]: using sensors to determine the magnitude of the risk of fall).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include fall risk, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).

Regarding claim 43, Naeymi-Rad discloses:
A non-transitory computer-readable medium storing an occupational therapy support program (para. [0047]: system 100 is used to monitor physical properties of a user, see para. 0004 and can be used for occupational therapy, see para. 0123) including instructions that, when executed by a processor, causes an occupational therapy support device, to: (para. [0051]: the system includes AI system 104, which includes a processor)
receive an input of input data including sleep data that is data regarding sleep of a subject of occupational therapy evaluation and basic data that is data regarding a body of the subject; (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
input the input data whose input has been received to a trained artificial intelligence to cause the artificial intelligence to compute estimated data of data including activity of daily living data that is data regarding activity of daily living of the subject; (para. [0050]: the patient monitor data, including biometric data, cellular data, biologic data, and non-biologic data (which are all types of daily living data), is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors)
output the estimated data computed by the artificial intelligence, wherein (para. [0076]: the rules generated by the AI system 104 are compiled and integrated into global expert system 112, which requires outputting the rules to system 112)
the sleep data includes data that is based on data measured by a sleep sensor, (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
the activity of daily living data includes data that is evaluated stepwise. (para. [0063}: the system 100 predicts how patterns change over time (e.g., hourly, daily, monthly, etc.), which is stepwise because it is in a series)
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include data that is expressed in a numerical value (Kacyvenski, para. [0187] displaying sensor data (para. 0182) in numerical form).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include data that is expressed in a numerical value, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).

Regarding claim 44, Naeymi-Rad discloses:
A non-transitory computer-readable medium storing an occupational therapy support program (para. [0047]: system 100 is used to monitor physical properties of a user, see para. 0004 and can be used for occupational therapy, see para. 0123) including instructions that, when executed by a processor, causes an occupational therapy support device, to: (para. [0051]: the system includes AI system 104, which includes a processor)
receive an input of input data including sleep data that is data regarding sleep of a subject of occupational therapy evaluation and basic data that is data regarding a body of the subject; (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
input the input data whose input has been received to a trained first artificial intelligence to cause the first artificial intelligence to compute estimated data of data including activity of daily living data that is data regarding activity of daily living of the subject; (para. [0050]: the patient monitor data, including biometric data, cellular data, biologic data, and non-biologic data (which are all types of daily living data), is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors)
input the estimated data computed by the first artificial intelligence to a trained second artificial intelligence to cause the second artificial intelligence to compute estimated data of prescription data of occupational therapy for the subject; and (para. [0051]: the system can use “one or more” artificial intelligence techniques, meaning the data inputs would go to all AI techniques that are used and include prescriptions in the form of occupational therapy)
output estimated data of the prescription data computed by the second artificial intelligence, (para. [0076]: the rules generated by the AI system 104 are compiled and integrated into global expert system 112, which requires outputting the rules to system 112)
wherein the prescription data includes data expressing contents to be prescribed for at least one item of movement, massage, stretching, and a bedding condition, (para. [0117]: therapies include using a stretch unit, such as a Joint Active System)
the sleep data includes data that is based on data measured by a sleep sensor, (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
the activity of daily living data includes data that is evaluated stepwise. (para. [0063}: the system 100 predicts how patterns change over time (e.g., hourly, daily, monthly, etc.), which is stepwise because it is in a series)
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include data that is expressed in a numerical value (Kacyvenski, para. [0187] displaying sensor data (para. 0182) in numerical form).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include data that is expressed in a numerical value, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).

Regarding claim 45, Naeymi-Rad discloses:
A non-transitory computer-readable medium storing an artificial intelligence training program, (para. [0047]: system 100 is used to monitor physical properties of a user, see para. 0004 and can be used for occupational therapy, see para. 0123) the program including instructions that, when executed by a processor, causes an artificial intelligence training device, to: (para. [0051]: the system includes AI system 104, which includes a processor)
receive an input of input data including sleep data that is data regarding sleep of a subject of occupational therapy evaluation and basic data that is data regarding a body of the subject; (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
receive an input of training data that is data including activity of daily living data that is data regarding activity of daily living of the subject, the training data corresponding to the input data; and (para. [0050]: the patient monitor data, including biometric data, cellular data, biologic data, and non-biologic data (which are all types of daily living data), is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors)
train the artificial intelligence so as to estimate the training data from the input data by inputting the input data whose input has been received and the training data whose input has been received to the artificial intelligence, wherein (para. [0149]: the data can be used to train the system)
the sleep data includes data that is based on data measured by a sleep sensor, (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
the activity of daily living data includes data that is evaluated stepwise. (para. [0063}: the system 100 predicts how patterns change over time (e.g., hourly, daily, monthly, etc.), which is stepwise because it is in a series).
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include data that is expressed in a numerical value (Kacyvenski, para. [0187] displaying sensor data (para. 0182) in numerical form).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include data that is expressed in a numerical value, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).

Regarding claim 46, Naeymi-Rad discloses:
A non-transitory computer-readable medium storing an artificial intelligence training program, (para. [0047]: system 100 is used to monitor physical properties of a user, see para. 0004 and can be used for occupational therapy, see para. 0123) the program including instructions that, when executed by a processor, causes an artificial intelligence training device, to: (para. [0051]: the system includes AI system 104, which includes a processor)
receive an input of input data including activity of daily living data that is data regarding activity of daily living of a subject of occupational therapy evaluation; (para. [0050]: the patient monitor data, including biometric data, cellular data, biologic data, and non-biologic data (which are all types of daily living data), is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors and relates to an occupational therapy patient, see 0123)
receive an input of training data that is prescription data of occupational therapy for the subject, the prescription data corresponding to the input data; and [0051]: the system can use “one or more” artificial intelligence techniques, meaning the data inputs would go to all AI techniques that are used and include prescriptions in the form of occupational therapy)
train an artificial intelligence being the second artificial intelligence so as to estimate the training data from the input data by inputting the input data whose input has been received and the training data whose input has been received to the artificial intelligence, (para. [0050]: the patient monitor data, including biometric data, cellular data, biologic data, and non-biologic data (which are all types of daily living data), is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors)
wherein the prescription data includes data expressing contents to be prescribed, regarding at least one item of movement, massage, stretching, and a bedding condition, and (para. [0117]: therapies include using a stretch unit, such as a Joint Active System)
the activity of daily living data includes data that is evaluated stepwise. (para. [0063}: the system 100 predicts how patterns change over time (e.g., hourly, daily, monthly, etc.), which is stepwise because it is in a series)
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include data that is expressed in a numerical value (Kacyvenski, para. [0187] displaying sensor data (para. 0182) in numerical form).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include data that is expressed in a numerical value, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283. The examiner can normally be reached Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHYAM M GOSWAMI
Examiner
Art Unit 3686


/JOHN P GO/Primary Examiner, Art Unit 3686